Third District Court of Appeal
                               State of Florida

                        Opinion filed August 31, 2022.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                            No. 3D21-1043
                       Lower Tribunal No. 18-18969
                          ________________


                           Daniel Rosenberg,
                                  Appellant,

                                     vs.

                             Issy Gonzalez,
                                  Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Laura Anne
Stuzin, Judge.

     The Florida Appellate Firm, P.A., and Brandon S. Vesely, B.C.S. (St.
Petersburg), for appellant.

     Marrero, Chamizo, Marcer Law, and Jessica Serrano, for appellee.


Before LOGUE, MILLER, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.